PER CURIAM.
Benjamin F. Montgomery seeks a belated appeal from an order of the Circuit Court for Leon County which denied his petition for writ of mandamus. According to petitioner, he was not aware that the circuit court had issued the order until after the time for appealing had passed.
Petitioner has sought the wrong remedy. Accordingly, we deny the petition without prejudice to his right to seek relief in the circuit court. See Powell v. Florida Department of Corrections, 727 So.2d 1103 (Fla. 1st DCA 1999).
PETITION DENIED.
WOLF, C.J., KAHN and LEWIS, JJ., concur.